Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nesting (20040026296) in view of Morgan (4928350).
Nesting discloses:
1. (Original) A container (figs 1-3) comprising: a side wall (adjacent 3), an upper hinge member (6s), and an upper wall (5s), wherein the upper hinge member and the side wall are connected rotatably around a first rotation axis (as shown in fig 1), the upper hinge member and the upper wall are connected rotatably around a second rotation axis (as shown in fig 1); With the exception of the following which is disclosed by Morgan: and the first and second rotation axes are parallel (as shown in figs 1-24 where the device uses a set of two pins), configured such that the second rotation axis is always arranged above the first rotation axis (Morgan such as in figs 11, 16, 17 for example but not limited thereto; the Office again notes that the second axis of rotation is always arranged above the first rotation axis in at least figures 11, 16, 17;  further, the Office notes that the language selected by applicant is one of intended use whereby the above depends on how the users chooses to open and close the device and the user may operate the device in a manner that always includes the second axis above the first axis). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nesting in view of Morgan (by replacing one hinge structure for another) in order to provide a structure that permits easier, smoother rotation while also permitting restriction to prevent undesired damage.
The Combined Reference discloses:

3. (Original) The container of Claim 2, wherein the upper hinge member comprises a rotation restricting portion configured to restrict rotation of the upper hinge member, and the rotation restricting portion is configured to abut against the side wall, so that the second rotation axis is not arranged below the first rotation axis (Morgan such as the description with stop mechanisms in col. 11:55-col. 12: 3).

4. (Currently Amended) The container of Claim 2 , wherein an angle of a plane passing through the first and second rotation axes with respect to an outer surface of the side wall is 91 to 135 degrees (the Combined Reference through rotation provides the above angles).

5. (Currently Amended) The container to Claim 1, wherein the first rotation axis is arranged in a concave portion provided on an outer surface side of the side wall, and the concave portion is configured not to penetrate the side wall (Morgan such as portion but not limited thereof to 229 of which does nto perform the intended use of “penetrating” such as piercing the side wall through operation).

6. (Currently Amended) The container of any one of Claim 1, comprising (all to Nesting) second to fourth side walls (3s), a second upper wall (5s), and a bottom member (bottom wall opposite 5s), wherein the side wall is regarded as a first side wall (as in fig 1), while the upper wall is regarded as a first upper wall (as in fig 1), the first and second side walls face each other (as in fig 1), the third and fourth side walls face each other and are provided between the first and second side walls (as in fig 1), the first to fourth side walls are configured to be rotatable with respect to the bottom member, and the second upper wall is configured to be rotatable with respect to the second side wall (as in fig 1).

Response to Arguments
Applicant's arguments filed 09/21/2022 have been fully considered but they are not persuasive. Applicant states that Morgan does not disclose “wherein the container is configured such that the second rotation axis is always arranged above the first rotation axis.”.  The Office notes that it appears that Applicant has failed to consider the language selected by Applicant for Applicant’s claim.  For example, Morgan discloses that the first and second rotation axes are parallel (as shown in figs 1-24 where the device uses a set of two pins), configured such that the second rotation axis is always arranged above the first rotation axis (Morgan such as in figs 11, 16, 17 for example but not limited thereto; the Office again notes that the second axis of rotation is always arranged above the first rotation axis in at least figures 11, 16, 17;  further, the Office notes that the language selected by applicant is one of intended use whereby the above depends on how the users chooses to open and close the device and the user may operate the device in a manner that always includes the second axis above the first axis). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nesting in view of Morgan (by replacing one hinge structure for another) in order to provide a structure that permits easier, smoother rotation while also permitting restriction to prevent undesired damage.  In other words, the words “configured…always arranged” depends on how the user decides to open and close the device and the device in the prior art fully permits the user to use the device in the above manner.  Applicant has failed to provide any structure within Applicant’s claims that differs from the prior art.  Accordingly, Applicant/Appellant has not demonstrated error in the factual findings or reasoning set forth by the Office and the Office maintains the 103 rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735